Citation Nr: 1242890	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  03-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to an extraschedular rating for degenerative joint and disc disease of the lumbar spine

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder prior to October 2, 2006, and in excess of 70 percent thereafter. 

4.  Entitlement to a compensable rating for impotence.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to May 1987. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an extraschedular rating for degenerative joint and disc disease of the lumbar spine addressed in the REMAND portion of the decision below requires additional processing and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, pronounced disability due to due to intervertebral disc syndrome (IDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain absent ankle jerk has been demonstrated; however, from August 16, 2004, such symptoms are deemed to be contemplated by an award of service connection for left foot drop.

2.  There is no showing of residuals of a fractured vertebra or unfavorable ankylosis of the spine.   

3.  The Veteran has mild disability associated with incomplete paralysis of the right lower extremity as a result of his service connected lumbar spine disability.   
 
4.  For the period from August 20, 2001, to October 1, 2006, dysthymic disorder did not more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

5.  For the period from August 20, 2001, to October 1, 2006, dysthymic disorder did not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

6.  From October 2, 2006, the manifestations of the Veteran's dysthymic disorder does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closes relatives, own occupation, or own name.

7.  The record fails to establish any deformity of the penis with loss of erectile power.  



CONCLUSIONS OF LAW

1.  For the period prior to August 16, 2004, the criteria for a schedular rating of 60 percent for degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DCs) 5285, 5286, 5289, 5293 (1999); 38 C.F.R. § 4.71a DCs 5235-5243 (2012). 

2.  Throughout the rating period on appeal, a separate initial 10 percent rating, but no higher, is warranted for neurologic impairment in the right lower extremity associated with the service-connected degenerative joint and disc disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1131, 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, DCs 5235-5243, Note (1), 4.124a, DC 8520 (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a rating in excess of 30 percent for dysthymic disorder prior to October 2, 2006, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.130, DC 9433 (2012). 

4.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.14, 4.20, 4.115b, DC 7522 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims as involved with the instant case, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81  (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A June 2007 letter that contained the required content of notice was sent to the Veteran.  While this letter was not sent prior to initial adjudication, it was followed by readjudication of his claim in supplemental statements of the case (SSOCs), most recently in November 2012.  Pricket, supra.  Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied in this case.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. VA provided the Veteran with medical examinations, most recently in May 2012, relevant to the disabilities on appeal.  Taken together, the examinations are adequate because they contain a history obtained from the Veteran and thorough orthopedic, neurologic, psychiatric, and genitourinary examinations relevant to the applicable rating criteria.  

This appeal was remanded by the Board in Apri 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AMC ask the Veteran to identify and provide any private and/or VA treatment he has received (to specifically include that provided by a Dr. Stefanis) for his service-connected lumbar spine disability and psychiatric disorder since 2009 and obtain releases of private medical records where necessary.  A letter requesting this information was sent to the Veteran in April 2012 but he did not respond.  In this regard, the Board notes that the duty to assist is not a "one way street," and that when, as in the instant case, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This fact notwithstanding, the record does reflect that additional VA outpatient treatment reports dated through August 2012 were associated with the Virtual VA file (VA's electronic data storage system).   

The April 2012 Board remand also requested that the Veteran be afforded VA orthopedic, neurologic, psychiatric, and genitourinary examinations, and these examinations were accomplished in May 2012.  As the reports from these examinations reflect compliance with the requests of the April 2012 remand, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Factual Background, Legal Criteria, and Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file, with an emphasis on the evidence relevant to this appeal.  (While the Virtual VA file contains VA outpatient treatment reports dated through August 27, 2012, that are not all currently physically of record, the November 2012 SSOC documented consideration of these records.  As such, the Veteran is not prejudiced by the decision that follows, and a remand for another SSOC to consider this evidence is not necessary.  38 C.F.R. § 19.37).  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628   (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509. 

A.  Lumbar Spine Disability

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the spine, effective September 23, 2002, and September 26, 2003.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produced retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The RO addressed the Veteran's claim for an increased rating for his service-connected back disability under both the old criteria and the current regulations. (See June 2003 Statement of the Case and SSOCs date through November 2012.)  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions in the adjudication below.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

Prior to the regulatory changes referenced above, 38 C.F.R. 4.71a, DC 5293 (1999), provided for a 40 percent rating for intervertebral disc syndrome for severe disability, with recurring attacks and intermittent relief.  A maximum rating of 60 percent disability rating was warranted if the syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  Id.  The only other diagnostic codes pertaining to the rating of spine disabilities prior to the regulatory changes providing for a rating in excess of 40 percent required residuals of a vertebral fracture with cord involvement (DC 5285) or ankylosis (DCs 5286, 5289). 

Under the criteria for rating spine disabilities effective since the regulatory changes codified at 38 C.F.R. § 4.71, DCs 5235-5243 (2012), a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine percent requires unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or the entire spine (100 percent).   In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V. 

Under the revisions effective September 23, 2002, as well as under the current criteria, IVDS is rated under either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A rating in excess of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes requires incapacitating episodes of IVDS having a total duration of at least six weeks during the previous 12 months.  For purposes of evaluations under the revised criteria for rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2012), Note 1. 

If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2). 

As pertinent to the instant claim, significant loss of lumbar motion was demonstrated upon VA examination in January 2001, at which time mild radiculopathy of the lower extremities, worse on the right, secondary the Veteran's back disability was also shown.  Thereafter, a June 2001 CT scan of the lumbar spine showed diffuse disc bulging at L2-L3 and L4-L5, posterocentral disc herniation at L4-L5, and left sided neural foraminal encroachment at L4-L5.  The impression following a September 2002 VA examination and followup MRI was lumbar spinal stenosis at L3-L4, L4-L5, and L5-S1 with significant low back pain and bilateral lower extremity symptoms.  

In August 2004, the Veteran underwent surgery, to include a decompressive hemilaminectomy, facetectomy, foraminotomy, discectomy, interbody and lateral fusions, and internal fixation, for his lumbar disc herniation at a private medical facility.  Private and VA clinical reports dated thereafter in 2005 reflect that the Veteran was wheelchair bound due to lower extremity neuropathy, and October 2005 VA outpatient treatment reports showed the Veteran to be incontinent for bowel and bladder.  A December 2005 VA outpatient treatment report showed weakness in the left lower extremity and mild weakness of the right lower extremity, and a private clinical report dated in that month indicated that there was no active plantar or dorsiflexion in the left ankle.  A January 2006 statement signed by the Veteran, his wife, and three physicians, including the physician who performed the August 2004 surgery, indicated that the Veteran spends his days at home in his wheel chair, recliner, or bed.  

Reports from an October 2006 VA Aid and Attendance/Housebound examination showed the Veteran to be in a wheelchair.  He told the examiner that when he is not in his wheelchair, he is in a recliner or bed.  Lumbar motion testing was conducted from his wheelchair and revealed severe limitation of motion, with flexion to 20 degrees.  Deep tendon reflexes were not present in the right knee and the Veteran could not lift his right leg on demand or request.  

A January 2007 rating decision assigned a temporary 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 from August 16, 2004, as a result of the August 2004 surgery referenced above.  The 40 percent rating for the low back disability was continued following the expiration of the temporary rating.  This decision also granted service connection for left foot drop associated with the service connected back disability, with a 20 percent rating assigned for such disability under 38 C.F.R. § 4.124a, DC 8520.   

VA outpatient and private clinical records thereafter reflect treatment for the Veteran's back disability and complications resulting therefrom.  In March 2009, the Veteran underwent surgery for the thoracic spine, to include a fusion, decompression, and laminectomy.  At a June 2009 VA examination, he described constant back pain that radiated down the right leg.  Flareups of pain to 10/10 that last four to six hours five days a week were also reported.  During these flareups, the Veteran reported that he could not do anything and that he was confined to a chair or recliner.  Associated symptoms were said to include incontinence, impotence, and numbness and weakness in the lower extremities.  He required the assistance of his wife with bathing, grooming, and putting on clothing.  The physical examination revealed no visible mal-alignment of the spine and no paravertebral spasms.  The Veteran was not able to complete range of motion testing.  Straight leg raising on the right at 25 degrees was positive for pain in the lower back, buttocks, and posterior thigh.  He was unable to raise the lower left extremity and this extremity was limp with evidence of foot drop.  

Based in part on the evidence as summarized immediately above, a January 2010 VA rating decision assigned another temporary 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 from March 3, 2009, as a result of the March 2009 surgery referenced above.  The 40 percent rating for the low back disability was continued following the expiration of the temporary rating.  This rating decision also granted the Veteran special monthly compensation based on housebound status and a total disability rating for compensation based on individual unemployability (TDIU).  A March 2010 rating decision increased the rating for left foot drop under DC 8520 to 80 percent and granted special monthly compensation based on the loss of use of the left leg.  Following the determination in the April 2012 Board decision that separate ratings for fecal and bladder incontinence associated with the service-connected lumbar spine disability were warranted, an rating decision later in that month granted a 60 percent rating for bladder incontinence and 10 percent rating for bowel dysfunction.  

At the most recent VA examination of the back in May 2012 VA, the Veteran described current constant low back pain to a level of 8/10 located in the right lower back.  He reported that his left leg is completely numb from his lower back to his toes.  He reported no incapacitating episodes or flareups of back pain but emphasized that his pain was constant.  Motion in the lumbar spine was to 10 degrees of forward flexion and 5 degrees of backward extension with pain at 10 degrees of flexion and 5 degrees of extension.  He was not able to perform right or left lateral flexion or right or left lateral rotation.  After three repetitions, motion was also to 10 degrees of flexion and 5 degrees of extension.  Tenderness was shown in the soft tissue of the thoracolumbar spine but there was no guarding or muscle spasm.  Muscle strength was 3/5 and the Veteran was unable to perform straight leg raising testing.  

Radiculopathy was present at the May 2012 VA spine examination manifested by weakness in the lower right extremity and numbness in the left lower extremity.  The radiculopathy on the right side was said to be mild.  Functional loss in the thoracolumbar spine, in addition to loss of motion, was said to include weakened movement, excess fatigability, incoordination, and pain on movement.  IVDS was said to be present but the Veteran had no incapacitating episodes of the condition during the past 12 months.  It was specifically noted that there was no evidence of a vertebral fracture.  The examiner stated that the Veteran's back disability precluded manual labor or desk type work and that functioning was so diminished due to the service connected back disability that he would have been equally well served by an amputation with prosthesis.  

A neurological examination was also conducted in May 2012, and it was indicated that peripheral nerves symptomatology included pain in the left lower extremity, paresthesias/dysesthesias of the right and left lower extremity, and numbness of the right lower extremity.  There was also decreased sensation in the lower extremities.  The examiner also found that there was mild disability due to incomplete paralysis of the right lower extremity and complete paralysis of the left lower extremity.  With respect to the incomplete paralysis of the right lower extremity, the examiner, who documented that she had reviewed the claims file to include a December 2005 VA outpatient treatment report noting that the Veteran had weakness in the right lower extremity due to the service connected back disability, found it at least as likely as not that the incomplete paralysis in the right lower extremity was proximately due to the service connected lumbar spine disability.  

Initially, the Board notes that because the rating criteria for rating disabilities of the spine have changed during the pendency of the Veteran's appeal, a question arises as to which set of regulations is to be applied.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that when the governing law or regulations change during an appeal, the most favorable version will be applied.  However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at 14-15.  Thus, any regulatory amendments in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328   (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in this case.  

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the more favorable version of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Therefore, in accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions. 

Applying the criteria in effect prior to regulatory changes pertaining to the rating of spinal disabilities, a 60 percent rating is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  As shown by the evidence above, since as early as a  November 1998 VA CT scan that showed disk bulging at L2-L3, and the September 2002 VA examination and followup MRI (which demonstrated lumbar spinal stenosis with significant low back pain and bilateral lower extremity symptoms), the disability due to the Veteran's service connected back disorder has included persistent neurologic deficits, with resultant complete paralysis of the left lower extremity, left foot drop and incomplete paralysis of the right lower extremity.  Moreover, the Veteran has described constant pain as severer as a 10/10, is wheel chair bound, and requires the assistance of others in performing the rituals of daily life.  

Again, the record here is found to support a 60 percent rating under the pre-amended version of Diagnostic Code 5293.  However, as of August 16, 2004, the date on which service connection was awarded for foot drop, the 60 percent evaluation under the pre-amended version of Diagnostic Code 5293 is no longer appropriate and would violate the regulations prohibiting pyramiding of benefits.  38 C.F.R. § 4.14.  Thus, from August 16, 2004, the Veteran's evaluation for his degenerative joint and disc disease of the lumbar spine must return to 40 percent.

Considering a rating in excess of 40 percent, from August 16, 2004, on a basis other the pre-amended Diagnostic Code 5293, the Board notes that there is no showing of ankylosis or vertebral fracture, precluding a higher evaluation under Diagnostic Codes 5285, 5286, or 5289.  Similarly, the absence of ankylosis precludes assignment of a higher evaluation under the revised rating criteria.  

The Board also finds that given the evidence of mild disability due to incomplete paralysis of the right lower extremity at the May 2012 VA examination that was  attributed to the service connected back disability, a separate initial 10 percent rating for such disability under 38 C.F.R. § 4.124, DC 8520 is for assignment.  38 C.F.R. §§ 4.14, 4.25, 4.71a, DCs 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994).  As a rating in excess of 10 percent under DC 8520 requires moderate disability, which is not shown, a rating in excess of 10 percent for the right lower extremity under DC 8520 cannot be assigned. 

B.  Dysthymic Disorder

During the course of the appeal, the rating for the Veteran's service-connected dysthymic disorder was increased from 30 percent (which had been effective since August 20, 2001) to 70 percent by an interim rating decision dated in January 2007.  As the effective date for the 70 percent rating was not assigned from the date of the claim but was instead assigned effective from October 2, 2006, (which was the date of a VA psychiatric examination that the RO found had demonstrated entitlement to an increased rating), there is for consideration whether a rating in excess of 30 percent may be assigned prior to October 2, 2006, and whether a rating in excess of 70 percent may be assigned from that date.  See AB v. Brown, 6 Vet. App. 35 (1993).

A 30 percent schedular rating is assigned for a psychiatric disorder such as dysthymic disorder under the General Rating Formula for Mental Disorders codified at 38 C.F.R. § 4.130 when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Summarizing the evidence for the appeal period with the above criteria in mind, a September 2002 VA psychiatric examination showed the Veteran's reports of depression secondary to his back disability and resulting problems.  It was noted that he had tried to shoot himself five years previously, at which time his father took him to a family physician who put him on anti depressants.  He was then referred for outpatient psychiatric treatment by VA [the record, including the Virtual File, reveals visits to a VA mental hygiene clinic from July 1999 through 2012].  The Veteran complained of a lack of interest in activities unless pushed into them and admitted having feelings of worthlessness, helplessness, fatigue, and loss of energy.  He also indicated problems with concentration and recurrent passive suicidal ideation (he denied active suicidal ideation).  He denied any visual hallucinations or symptoms of psychosis or anxiety.  The Global Assessment of Functioning (GAF) score was 60.  

[With regard to the GAF scores, the Board points out that the GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Pursuant to DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).]  

Upon mental status examination in September 2002, the Veteran maintained good eye contact and his speech was normal in rate and volume.  His mood was sad, his affect depressed, and he became somewhat tearful from time to time.  Thought processes were logical and goal directed and thought content was without auditory or visual hallucinations.  There was no paranoia and no active suicidal or homicidal ideation.  The Veteran did admit to passive suicidal ideation.  He was oriented to person, place, time and satiation.  Recent and remote memory were intact and concentration, insight and judgment were fair.  

VA outpatient treatment reports dated after September 2002 include an October 2005 mental hygiene clinic report noting that the Veteran was alert and well oriented, euthymic, talkative, pleasant and cooperative.  Thought processes were relevant and coherent and judgment and insight were intact.  There were no hallucinations and there was no suicidal ideation.  The GAF score was 50.  VA outpatient treatment reports dated in November 2006 and February 2007 reflect a GAF score of 55. 

At an October 2006 VA psychiatric examination, the Veteran was said to be isolated and he did not engage in social activities.  He had not attempted suicide since 1999 or 2000.  He had poor impulse control and his psychosocial functioning was also said to be poor.  Psychiatric symptoms included sleep difficulties, continuous daily suicidal ideation, and nervousness being around other people.  Upon examination, the Veteran's speech was hesitant, slow, and coherent.  Affect was blunted and mood was anxious, hopeless, and depressed.  Attention and orientation to person were intact but the Veteran was not intact to time.  Thought processes were slow and thought content included suicidal ideation, preoccupation with one or two topics, ruminations, and paranoid ideation.  Judgment was impaired and the Veteran had only partial insight into his problems.  There were no hallucinations and no inappropriate behavior was described.  The Veteran did not interpret proverbs appropriately and he was said to engage in obsessive/ritualistic behavior.  Panic attacks and homicidal and suicidal thoughts were described as was poor impulse control with episodes of violence.  It was reported that the Veteran could not maintain minimum personal hygiene due to his spinal cord injury.  Comprehension was said to be impaired and remote, recent, and immediate memory also were impaired.  The GAF score following the examination was 35 and the examiner found that the Veteran's dysthymic disorder had become worse and resulted in total occupational and social impairment.  

At the most recent VA psychiatric examination in May 2012, the examining psychologist, in summarizing the loss of functioning due to the Veteran's psychiatric disability, found that such disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation [or the criteria for only a 30 percent rating under 38 C.F.R. § 4.120 as set forth above].  With respect to current psychiatric symptoms, the examiner noted that the Veteran suffered from a depressed mood, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and suicidal ideation.  It was specifically indicated that none of the criteria for a 100 percent rating under 38 C.F.R. § 4.130 were met; that is, the examiner did not mark with an "X" that the Veteran had either check gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The examiner assigned a GAF score of 55.  

After reviewing the totality of the evidence in the claims file (to include pertinent clinical records physically of record and contained in the Virtual Claims File), the Board finds initially that the preponderance of the evidence is against entitlement to a rating in excess of 30 percent prior to October 2, 2006, because, in short, the criteria for any evaluation in excess of that amount was not met until the VA examination of that date.  As support for this determination, the findings from the mental status examination conducted at the September 2002 VA psychiatric examination (thought processes that were logical and goal directed, no auditory or visual hallucinations, no paranoia and no active suicidal or homicidal ideation, orientation to person, place, time and situation, intact recent and remote memory, and fair insight and judgment) do not more nearly approximate the criteria for a rating of 50 percent, much less 70 percent rating, under 38 C.F.R. § 4.130.  

In addition, the psychiatric picture as demonstrated at the previously referenced VA mental hygiene clinic visit in October 2005 (with the examiner at that time noting that the Veteran was alert and well oriented, euthymic, talkative, pleasant and cooperative and thought processes were relevant and coherent and judgment and insight were intact, and that there were was no suicidal ideation or hallucinations and no suicidal ideation) does not reflect entitlement to rating in excess of 30 percent.   Moreover, the GAF scores recorded following the September 2002 VA examination (60) and October 2005 VA outpatient treatment (50) are not suggestive of the types of symptoms and degree of impairment listed for a rating in excess of 30 percent under 38 C.F.R. § 4.130.  As such, the Board concludes that a rating in excess of 30 percent for dysthymic disorder prior to October 2, 2006, may not be assigned.  

Turning now to whether a rating in excess of 70 percent may be assigned for the period beginning October 2, 2006, the Board notes that the most recent VA psychiatric examination did not demonstrate any of the symptoms listed as examples for a 100 percent schedular rating under 38 C.F.R. § 4.130.  In this regard, the May 2012 VA examination included the specific conclusions that the Veteran's  psychiatric disability did not result in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that the October 2006 VA examination reflected several of the symptoms required for a 100 percent rating.  Despite this, the evidence still fails to demonstrate total social impairment over any portion of the rating period on appeal.  Indeed, although he did not want to be around his grandchildren, he remained with his wife, though the relationship had declined some.  Additionally, 
the Board notes the GAF score of 55 upon VA outpatient in November 2006 and February 2007 referenced above represent no more than "serious" or "moderate" impairment, which is significantly less than that which would be indicative of "total" impairment.  In addition, review of the Virtual File reflects a visit to a VA mental hygiene clinic in May 2012 indicative of a level of psychiatric impairment more consistent with that shown at the VA examination earlier in that month than at the October 2006 VA examination.  In this regard, the GAF score following this visit was 57, and it was indicated the Veteran's condition was "much improved" and that he was compliant with treatment.  The mental status examination showed the Veteran's affect to be appropriate and he was oriented to person, place, and time.  There were no hallucinations and thought processes were logical, thought content was normal with no paranoia or suicidal ideation, and judgment and insight were good.  Moreover, at the most recent VA examination in May 2012, the examiner did not find that the Veteran was totally impaired as a result of his service-connected psychiatric disability.  Rather, it was found that such disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In finding against the claim for an increased rating, the Board does not in any manner doubt the seriousness of the Veteran's psychiatric disability.  However, the question before the Board is whether the demonstrated impairment more nearly approximates the level of impairment contemplated by the criteria for a schedular rating in excess of 30 percent prior to May 2, 2006, and a rating in excess of 100 percent from May 2, 2006.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against such findings. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions.  Lay testimony is competent to describe certain symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability addressed above.  The Board accepts the Veteran's statements with regard to the matter he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of the severity of psychiatric symptoms and details of clinical features of the psychiatric pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 


C. Impotence

A compensable (20) percent rating under 38 C.F.R. § 4.115, DC 7522 requires evidence of a penile deformity with the loss of erectile power.  

Service connection for impotence as secondary to the service-connected back disability was granted by a June 2001 rating decision.  A noncompensable rating was assigned by analogy to 38 C.F.R. § 4.115b, DC 7522.  (In rating a disability that is not listed in the Ratings Schedule, such as impotence, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20).  

The Board also notes that entitlement to special monthly compensation based on the loss of use of a creative organ was granted by the June 2001 rating decision; as such, and given the principles against pyramiding, it would appear that any impairment associated with impotence is properly contemplated by this award of special compensation.  That fact notwithstanding, a compensable rating under DC 7522 may not be assigned in this case, as there is no indication in any of the records pertinent to the Veteran's impotence/erectile dysfunction, to include private clinical statements dated in November 1999 and August 2000 and VA genitourinary examinations conducted from January 2001 to May 2012, that he meets the criteria for such a rating; namely, loss of erectile power that is accompanied by the presence of a deformity of the penis.  As such, a compensable schedular rating for impotence cannot be assigned.   

D.  Extraschedular considerations

The Board recognizes that service connected disability at issue has been found by VA examiners to have precluded employment.  Such occupational impairment is reflected by the grant of TDIU by the January 2010 rating decision, and there is thus not for consideration the assignment of such a rating as mandated by Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms associated with the service-connected psychiatric disability (but not the Veteran's back disability, for which an extraschedular referral will be made in the remand that follows this decision) fit squarely within the rating criteria found for the dysthymic disorder.  With respect to impotence, the award of special monthly compensation for loss of use of a creative organ contemplates the claimed symptoms.  In short, the rating criteria and special monthly compensation award contemplate not only his symptoms but the severity of his disability associated with these conditions.  For these reasons, referral of the claims for increased ratings for dysthymic disorder or impotence for extraschedular consideration is not warranted.

Finally, in reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those that have been assigned herein or by the RO, the doctrine is not for application.  Gilbert, supra. 


ORDER

Entitlement to a 60 percent rating, but no higher, for degenerative joint and disc disease of the lumbar spine is granted, but only for the period prior to August 16, 2004, subject to regulations governing the payment of monetary awards. 

Entitlement to an initial 10 percent evaluation, but no higher, is granted for neurologic impairment in the right lower extremity associated with the service connected degenerative joint and disc disease of the lumbar spine, subject to regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 30 percent for dysthymic disorder prior to October 2, 2006, and in excess of 70 percent thereafter is denied. 

Entitlement to a compensable rating for impotence is denied.  


REMAND

Given the finding at the May 2012 VA examination that all, even sedentary, employment is precluded by the service-connected back disability; the conclusion therein that this disability is so severe that the Veteran would be equally well served by an amputation with prosthesis; and, the evidence of hospitalizations for extensive  surgeries of the spine, the Board finds there is presented an "exceptional or unusual disability picture" with respect to the service connected back disability that the schedular rating criteria do not reasonably contemplate.  As such, referral of the matter of entitlement to an extraschedular rating for the service connected back disability to the Director of the VA Compensation and Pension Service is necessary in this case.  38 C.F.R. § 3.321(b)(1); Thun, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the matter of entitlement to an extraschedular rating for the service connected degenerative joint and disc disease of the lumbar spine to the Director of the VA Compensation and Pension Service.  The Director is requested to provide adequate reasons and bases for any decision. 

2.  Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  If an extraschedular award is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


